
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37



CARDIONET, INC.

INDEMNITY AGREEMENT


        THIS INDEMNITY AGREEMENT (this "Agreement") dated as of May 8, 2009, is
made by and between CARDIONET, INC., a Delaware corporation (the "Company"), and
REBECCA W. RIMEL ("Indemnitee").


RECITALS


        A.    The Company desires to attract and retain the services of highly
qualified individuals as directors, officers, employees and agents.

        B.    The Company's Amended and Restated Bylaws (the "Bylaws") require
that the Company indemnify its directors and officers, and empowers the Company
to indemnify its employees and agents, as authorized by the Delaware General
Corporation Law, as amended (the "Code"), under which the Company is organized
and such Bylaws expressly provide that the indemnification provided therein is
not exclusive and contemplates that the Company may enter into separate
agreements with its directors, officers and other persons to set forth specific
indemnification provisions.

        C.    Indemnitee does not regard the protection currently provided by
applicable law, the Company's governing documents and available insurance as
adequate under the present circumstances, and the Company has determined that
Indemnitee and other directors, officers, employees and agents of the Company
may not be willing to serve or continue to serve in such capacities without
additional protection.

        D.    The Company desires and has requested Indemnitee to serve or
continue to serve as a director, officer, employee or agent of the Company, as
the case may be, and has proferred this Agreement to Indemnitee as an additional
inducement to serve in such capacity.

        E.    Indemnitee is willing to serve, or to continue to serve, as a
director, officer, employee or agent of the Company, as the case may be, if
Indemnitee is furnished the indemnity provided for herein by the Company.


AGREEMENT


        NOW THEREFORE, in consideration of the mutual covenants and agreements
set forth herein, the parties hereto, intending to be legally bound, hereby
agree as follows:

        1.    Definitions.    

        (a)    Agent.    For purposes of this Agreement, the term "agent" of the
Company means any person who: (i) is or was a director, officer, employee or
other fiduciary of the Company, a subsidiary of the Company or an employee
benefit plan of the Company or a subsidiary of the Company; or (ii) is or was
serving at the request or for the convenience of, or representing the interests
of, the Company or a subsidiary of the Company, as a director, officer, employee
or other fiduciary of a foreign or domestic corporation, partnership, joint
venture, trust or other enterprise.

        (b)    Expenses.    For purposes of this Agreement, the term "expenses"
shall be broadly construed and shall include, without limitation, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys', witness, or other professional fees and related disbursements,
premiums, security for and other costs relating to any bonds and other
out-of-pocket costs of whatever nature), actually and reasonably incurred by
Indemnitee in connection with the investigation, defense or appeal of a
proceeding or establishing or enforcing a

1

--------------------------------------------------------------------------------






right to indemnification under this Agreement, the Code or otherwise, and
amounts paid in settlement by or on behalf of Indemnitee, but shall not include
any judgments, fines or penalties actually levied against Indemnitee for such
individual's violations of law. The term "expenses" shall also include
reasonable compensation for time spent by Indemnitee for which he is not
compensated by the Company or any subsidiary or third party (i) for any period
during which Indemnitee is not an agent, in the employment of, or providing
services for compensation to, the Company or any subsidiary; and (ii) if the
rate of compensation and estimated time involved is approved by the directors of
the Company who are not parties to any action with respect to which expenses are
incurred, for Indemnitee while an agent of, employed by, or providing services
for compensation to, the Company or any subsidiary.

        (c)    Proceeding.    For purposes of this Agreement, the term
"proceeding" shall be broadly construed and shall include, without limitation,
any threatened, pending, or completed action, suit, arbitration, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, and whether formal or informal in any
case, in which Indemnitee was, is or will be involved as a party or otherwise by
reason of: (i) the fact that Indemnitee is or was a director or officer of the
Company; (ii) the fact that any action taken by Indemnitee or of any action on
Indemnitee's part while acting as director, officer, employee or agent of the
Company; or (iii) the fact that Indemnitee is or was serving at the request of
the Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise,
and in any such case described above, whether or not serving in any such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses may be provided under
this Agreement.

        (d)    Subsidiary.    For purposes of this Agreement, the term
"subsidiary" means any corporation or limited liability company of which more
than 20% of the outstanding voting securities or equity interests are owned,
directly or indirectly, by the Company and one or more of its subsidiaries, and
any other corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary.

        (e)    Independent Counsel.    For purposes of this Agreement, the term
"independent counsel" means a law firm, or a partner (or, if applicable, member)
of such a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five (5) years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term "independent
counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.

        2.    Consideration.    The Company acknowledges that it has entered
into this Agreement and assumes the obligations imposed on it hereby, in
addition to and separate from its obligations to Indemnitee under the Bylaws, to
induce Indemnitee to serve, or continue to serve, as a director, officer,
employee or agent of the Company, and the Company acknowledges that Indemnitee
is relying upon this Agreement in serving as a director, officer, employee or
agent of the Company.

        3.    Indemnification.    

        (a)    Indemnification in Third Party Proceedings.    Subject to
Section 10 below, the Company shall indemnify Indemnitee, if Indemnitee is a
party to or threatened to be made a party to or

2

--------------------------------------------------------------------------------



otherwise involved in any proceeding, for any and all expenses, actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of such proceeding.

        (b)    Indemnification in Derivative Actions and Direct Actions by the
Company.    Subject to Section 10 below, the Company shall indemnify Indemnitee,
if Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any proceeding by or in the right of the Company to procure a
judgment in its favor, against any and all expenses actually and reasonably
incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.

        4.    Indemnification of Expenses of Successful
Party.    Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
proceeding or in defense of any claim, issue or matter therein, including the
dismissal of any action without prejudice, the Company shall indemnify
Indemnitee against all expenses actually and reasonably incurred in connection
with the investigation, defense or appeal of such proceeding.

        5.    Partial Indemnification.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses actually and reasonably incurred by Indemnitee in the
investigation, defense, settlement or appeal of a proceeding, but is precluded
by applicable law or the specific terms of this Agreement to indemnification for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.

        6.    Advancement of Expenses.    To the extent not prohibited by law,
the Company shall advance the expenses incurred by Indemnitee in connection with
any proceeding, and such advancement shall be made within twenty (20) days after
the receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and upon request of the Company, an undertaking to
repay the advancement of expenses if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company.
Advances shall be unsecured, interest free and without regard to Indemnitee's
ability to repay the expenses. Advances shall include any and all expenses
actually and reasonably incurred by Indemnitee pursuing an action to enforce
Indemnitee's right to indemnification under this Agreement, or otherwise and
this right of advancement, including expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee
acknowledges that the execution and delivery of this Agreement shall constitute
an undertaking providing that Indemnitee shall, to the fullest extent required
by law, repay the advance if and to the extent that it is ultimately determined
by a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not entitled to be indemnified by the Company. The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein. This Section 6 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to
Section 10(b).

        7.    Notice and Other Indemnification Procedures.    

        (a)    Notification of Proceeding.    Indemnitee will notify the Company
in writing promptly upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any proceeding
or matter which may be subject to indemnification or advancement of expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

3

--------------------------------------------------------------------------------



        (b)    Request for Indemnification and Indemnification
Payments.    Indemnitee shall notify the Company promptly in writing upon
receiving notice of any demand, judgment or other requirement for payment that
Indemnitee reasonably believes to be subject to indemnification under the terms
of this Agreement, and shall request payment thereof by the Company.
Indemnification payments requested by Indemnitee under Section 3 hereof shall be
made by the Company no later than sixty (60) days after receipt of the written
request of Indemnitee. Claims for advancement of expenses shall be made under
the provisions of Section 6 herein.

        (c)    Application for Enforcement.    In the event the Company fails to
make timely payments as set forth in Sections 6 or 7(b) above, Indemnitee shall
have the right to apply to any court of competent jurisdiction for the purpose
of enforcing Indemnitee's right to indemnification or advancement of expenses
pursuant to this Agreement. In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
permitted by applicable law. Any determination by the Company (including its
Board of Directors, stockholders or independent counsel) that Indemnitee is not
entitled to indemnification hereunder, shall not be a defense by the Company to
the action nor create any presumption that Indemnitee is not entitled to
indemnification or advancement of expenses hereunder.

        (d)    Indemnification of Certain Expenses.    The Company shall
indemnify Indemnitee against all expenses incurred in connection with any
hearing or proceeding under this Section 7 unless the Company prevails in such
hearing or proceeding on the merits in all material respects.

        8.    Assumption of Defense.    In the event the Company shall be
requested by Indemnitee to pay the expenses of any proceeding, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, or to
participate to the extent permissible in such proceeding, with counsel
reasonably acceptable to Indemnitee. Upon assumption of the defense by the
Company and the retention of such counsel by the Company, the Company shall not
be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that Indemnitee shall have the right to employ separate counsel in such
proceeding at Indemnitee's sole cost and expense. Notwithstanding the foregoing,
if Indemnitee's counsel delivers a written notice to the Company stating that
such counsel has reasonably concluded that there is an actual or potential
conflict of interest between the Company and Indemnitee in the conduct of any
such defense or the Company shall not, in fact, have employed counsel or
otherwise actively pursued the defense of such proceeding within a reasonable
time, then in any such event the fees and expenses of Indemnitee's counsel to
defend such proceeding shall be subject to the indemnification and advancement
of expenses provisions of this Agreement.

        9.    Insurance.    To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Company or of any subsidiary ("D&O
Insurance"), Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.

        10.    Exceptions.    

        (a)    Certain Matters.    Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee on account of any proceeding with respect
to (i) remuneration paid to Indemnitee if it is determined

4

--------------------------------------------------------------------------------



by final judgment or other final adjudication that such remuneration was in
violation of law (and, in this respect, both the Company and Indemnitee have
been advised that the Securities and Exchange Commission believes that
indemnification for liabilities arising under the federal securities laws is
against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication, as
indicated in Section 10(d) below); (ii) a final judgment rendered against
Indemnitee for an accounting, disgorgement or repayment of profits made from the
purchase or sale by Indemnitee of securities of the Company against Indemnitee
or in connection with a settlement by or on behalf of Indemnitee to the extent
it is acknowledged by Indemnitee and the Company that such amount paid in
settlement resulted from Indemnitee's conduct from which Indemnitee received
monetary personal profit, pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or other provisions of any federal,
state or local statute or rules and regulations thereunder; (iii) a final
judgment or other final adjudication that Indemnitee's conduct was in bad faith,
knowingly fraudulent or deliberately dishonest or constituted willful misconduct
(but only to the extent of such specific determination); or (iv) on account of
conduct that is established by a final judgment as constituting a breach of
Indemnitee's duty of loyalty to the Company or resulting in any personal profit
or advantage to which Indemnitee is not legally entitled. For purposes of the
foregoing sentence, a final judgment or other adjudication may be reached in
either the underlying proceeding or action in connection with which
indemnification is sought or a separate proceeding or action to establish rights
and liabilities under this Agreement.

        (b)    Claims Initiated by Indemnitee.    Any provision herein to the
contrary notwithstanding, the Company shall not be obligated to indemnify or
advance expenses to Indemnitee with respect to proceedings or claims initiated
or brought by Indemnitee against the Company or its directors, officers,
employees or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or Amended
and Restated Certificate of Incorporation (the "Certificate of Incorporation")
or applicable law, or (ii) with respect to any other proceeding initiated by
Indemnitee that is either approved by the Board of Directors or Indemnitee's
participation is required by applicable law. However, indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors determines it to be appropriate.

        (c)    Unauthorized Settlements.    Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company's written consent.
Neither the Company nor Indemnitee shall unreasonably withhold consent to any
proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders.

        (d)    Securities Act Liabilities.    Any provision herein to the
contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee or otherwise act in violation of
any undertaking appearing in and required by the rules and regulations
promulgated under the Securities Act of 1933, as amended (the "Act"), or in any
registration statement filed with the SEC under the Act. Indemnitee acknowledges
that paragraph (h) of Item 512 of Regulation S-K currently generally requires
the Company to undertake in connection with any registration statement filed
under the Act to submit the issue of the enforceability of Indemnitee's rights
under this Agreement in connection with any liability under the Act on public
policy grounds to a court of appropriate jurisdiction and to be governed

5

--------------------------------------------------------------------------------






by any final adjudication of such issue. Indemnitee specifically agrees that any
such undertaking shall supersede the provisions of this Agreement and to be
bound by any such undertaking.

        11.    Nonexclusivity and Survival of Rights.    The provisions for
indemnification and advancement of expenses set forth in this Agreement shall
not be deemed exclusive of any other rights which Indemnitee may at any time be
entitled under any provision of applicable law, the Company's Certificate of
Incorporation, Bylaws or other agreements, both as to action in Indemnitee's
official capacity and Indemnitee's action as an agent of the Company, in any
court in which a proceeding is brought, and Indemnitee's rights hereunder shall
continue after Indemnitee has ceased acting as an agent of the Company and shall
inure to the benefit of the heirs, executors, administrators and assigns of
Indemnitee. The obligations and duties of the Company to Indemnitee under this
Agreement shall be binding on the Company and its successors and assigns until
terminated in accordance with its terms. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, expressly to
assume and agree in writing to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.

        No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his or her
corporate status prior to such amendment, alteration or repeal. To the extent
that a change in the Code, whether by statute or judicial decision, permits
greater indemnification or advancement of expenses than would be afforded
currently under the Company's Certificate of Incorporation, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.

        12.    Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who, at the request and expense of the Company, shall
execute all papers required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

        13.    Interpretation of Agreement.    It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

        14.    Severability.    If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 13 hereof.

        15.    Amendment and Waiver.    No supplement, modification, amendment,
termination, or cancellation of this Agreement shall be binding unless executed
in writing by the parties hereto. No

6

--------------------------------------------------------------------------------




waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

        16.    Notice.    Except as otherwise provided herein, any notice or
demand which, by the provisions hereof, is required or which may be given to or
served upon the parties hereto shall be in writing and, if by telegram, telecopy
or telex, shall be deemed to have been validly served, given or delivered when
sent, if by overnight delivery, courier or personal delivery, shall be deemed to
have been validly served, given or delivered upon actual delivery and, if
mailed, shall be deemed to have been validly served, given or delivered three
(3) business days after deposit in the United States mail, as registered or
certified mail, with proper postage prepaid and addressed to the party or
parties to be notified at the addresses set forth on the signature page of this
Agreement (or such other address(es) as a party may designate for itself by like
notice). If to the Company, notices and demands shall be delivered to the
attention of the Secretary of the Company.

        17.    Governing Law.    This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

        18.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

        19.    Headings.    The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

        20.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, written and
oral, between the parties with respect to the subject matter of this Agreement;
provided, however, that this Agreement is a supplement to and in furtherance of
the Company's Certificate of Incorporation, Bylaws, the Code and any other
applicable law, and shall not be deemed a substitute therefor, and does not
diminish or abrogate any rights of Indemnitee thereunder.

        IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.



  CARDIONET, INC.



           



  By:                

--------------------------------------------------------------------------------

 



      Name:                

--------------------------------------------------------------------------------

 



      Title:                

--------------------------------------------------------------------------------

 



           



           



  INDEMNITEE



           



           



 

--------------------------------------------------------------------------------

Signature of Indemnitee



           



           



  Rebecca W. Rimel


--------------------------------------------------------------------------------

Print or Type Name of Indemnitee

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.37



CARDIONET, INC. INDEMNITY AGREEMENT
RECITALS
AGREEMENT
